Title: From Alexander Hamilton to Nathaniel Appleton, 5 March 1792
From: Hamilton, Alexander
To: Appleton, Nathaniel



Sir
Treasury Department March 5th 1792

In mine of the 14th ultimo, I instructed you to dispose of the draughts, remitted you by the Treasurer towards payment of the present quarters interest, upon either of the Banks of the united States or New York.
And as it will be necessary, lest adequate demands for bills upon those banks should not occur in time, to extend that instruction, with regard to the further disposition of the draughts; I now add, that you may supply the deficiencies, by directing such necessary sums as you shall not find negotiable upon the banks in season, to the bank of Massachusetts, and the collector of Boston; [informing yourself previously of the sum in possession of each on account of the Government.]
I am, sir,   Your obedt Servt
A Hamilton
Nathaniel Appleton EsqrCommissioner of loansMassachusetts

